DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 2/17/21, and the examiners amendments (see below), the previous rejections are withdrawn.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Yoo on 3/1/21, where it was agreed that claim 21 would be amended into all independent claims and claim 18 would be canceled.

The claims have been amended.  A complete listing follows:

1.	(Currently Amended) A method of controlling a blood analyzer for measuring platelets, comprising:
		determining, by a controller, whether, for measuring platelets, an electrical detector of the blood analyzer has been used and an optical detector of the blood analyzer has not been used or both the electrical detector and the optical detector have been used in a first test based on patient history information, wherein the first test occurs before a second test; 
in response to determining that both the electrical detector and the optical detector have been used in the first test, determining, by the controller, a difference in 
in response to determining that the difference in measurement values is less than a predetermined value, controlling, by the controller, the blood analyzer to prepare a first measurement sample for the electrical detector and to use the electrical detector for the second test;
in response to determining that the difference in measurement values is greater than or equal to the predetermined value, controlling, by the controller, the blood analyzer to prepare both the first measurement sample for the electrical detector and a second measurement sample for the optical detector and to use both the electrical detector and the optical detector for the second test;
determining whether the second test occurs within a predetermined amount of time after the first test; and
in response to determining that the second test does not occur within the predetermined amount of time after the first test, controlling, by the controller, the blood analyzer to prepare the first measurement sample for the electrical detector and to use the electrical detector for the second test.

2-3. (Canceled). 

4.	(Previously Presented) The method of claim 1, wherein the method further comprises:
in response to determining that only the electrical detector has been used in the first test, controlling, by the controller, the blood analyzer to prepare the first measurement sample and to use the electrical detector for the second test. 


when the count of platelets detected by the electrical detector in the second test is equal to or greater than the predetermined value, determining that a first measurement value is accurate.

6.	(Previously Presented) The method of claim 1, wherein determining the difference in measurement values further comprises:
when the difference between the first measurement value and the second measurement value is less than the predetermined value, determining that the first measurement value is accurate in the first test.

7-8. (Canceled) 

9.	(Previously Presented) The method of claim 1, wherein the method further comprises:
when it is determined that both the electrical detector and the optical detector have been used in the first test, storing the second measurement value in the first test, to a memory; and
when only the first measurement sample is prepared for the second test, storing a first measurement value in the second test to the memory.

10. (Currently Amended) A controller of a blood analyzer for measuring platelets, wherein the controller is configured to:
		determine whether, for measuring platelets, an electrical detector of the blood analyzer has been used and an optical detector of the blood analyzer has not been used or both the electrical detector and the optical detector have been used in a first test based on patient history information, wherein the first test occurs before a second test;
in response to determining that both the electrical detector and the optical detector have been used in the first test, determine a difference in measurement values by comparing at least one first measurement value with at least one second 
in response to determining that the difference in measurement values is less than a predetermined value, control the blood analyzer to prepare a first measurement sample for the electrical detector and to use the electrical detector for the second test;
in response to determining that the difference in measurement values is greater than or equal to the predetermined value, control the blood analyzer to prepare both the first measurement sample for the electrical detector and a second measurement sample for the optical detector and to use both the electrical detector and the optical detector for the second test;
determine whether the second test occurs within a predetermined amount of time after the first test; and
in response to determining that the second test does not occur within the predetermined amount of time after the first test, control the blood analyzer to prepare the first measurement sample for the electrical detector and to use the electrical detector for the second test.

11. (Previously Presented) The controller of claim 10, wherein the controller is further configured to:
store, to a database, whether the electrical detector has been used or both the electrical detector and the optical  detector have been used for the first test for detecting the platelets. 

12-13. (Canceled) 


		in response to determining that only the electrical detector has been used in the first test, control the blood analyzer to prepare the first measurement sample and to use the electrical detector for the second test.
 
15. (Previously Presented) The controller of claim 10, wherein the controller is further configured to: 
		when the count of platelets detected by the electrical detector in the second test is equal to or greater than the predetermined value, determine that a first measurement value is accurate.

16-18. (Canceled)

19. (Currently Amended) A blood analyzer for measuring platelets, comprising
a sample preparing section comprising a plurality of mixing chambers and configured to prepare a first measurement sample for measurement of platelets by an electrical measurement and to prepare a second measurement sample for measurement of platelets by an optical measurement;
an electrical detector configured to detect platelets in the first measurement sample, wherein the electrical detector comprises a flow cell, a pair of electrodes provided with the flow cell, and a power source supplying a direct current to the electrodes;
an optical detector configured to detect platelets in the second measurement sample; and
a controller configured to:
	determine whether, for measuring the platelets,  the electrical detector has been used and an optical detector of the blood analyzer has not been used or both the electrical detector and the optical detector have been used in a first test based on patient history information, wherein the first test occurs before a second test;

	in response to determining that the difference in measurement values is less than a predetermined value, control the blood analyzer to prepare the first measurement sample for the electrical detector and to use the electrical detector for the second test; 
	in response to determining that the difference in measurement values is greater than or equal to the predetermined value, control the blood analyzer to prepare both the first measurement sample for the electrical detector and the second measurement sample for the optical detector and to use both the electrical detector and the optical detector for the second test;
	determine whether the second test occurs within a predetermined amount of time after the first test; and
	in response to determining that the second test does not occur within the predetermined amount of time after the first test, control the blood analyzer to prepare the first measurement sample for the electrical detector and to use the electrical detector for the second test.

20. (Currently Amended) A computer-readable storage medium having a program recorded thereon, the program to direct a processor to perform acts of:
	determining whether, for measuring platelets, an electrical detector of a blood analyzer has been used and an optical detector of the blood analyzer has not been used or both the electrical detector and the optical detector have been used in a first test based on patient history information, wherein the first test occurs before a second test; 

in response to determining that the difference in measurement values is less than a predetermined value, controlling the blood analyzer to prepare a first measurement sample for the electrical detector and to use the electrical detector for the second test;
in response to determining that the difference in measurement values is greater than or equal to the predetermined value, controlling the blood analyzer to prepare both the first measurement sample for the electrical detector and a second measurement sample for the optical detector and to use both the electrical detector and the optical detector for the second test;
determining whether the second test occurs within a predetermined amount of time after the first test; and
in response to determining that the second test does not occur within the predetermined amount of time after the first test, controlling the blood analyzer to prepare the first measurement sample for the electrical detector and to use the electrical detector for the second test.

	21. (Canceled)

22. (New) The method of claim 1, wherein determining the difference in measurement values comprises:
	determining, by the controller, the difference in measurement values by comparing the at least one first measurement value with the at least one second measurement value in response to:

		determining that the second test occurs within the predetermined amount of time after the first test.

23. (New) The controller of claim 10, wherein, when determining the difference in measurement values, the controller is configured to:
	determine the difference in measurement values by comparing the at least one first measurement value with the at least one second measurement value in response to:
		determining that both the electrical detector and the optical detector have been used in the first test; and
		determining that the second test occurs within the predetermined amount of time after the first test.



Allowable Subject Matter
Claims 1, 4-6, 9-11, 14-15, 19-20, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a method of controlling a blood analyzer for measuring platelets, using a controller to: determine whether, for measuring platelets, an electrical detector has been used and an optical detector has not been used or both the electrical detector and the optical detector have been used in a first test based on patient history information, wherein the first test occurs before a second test; in response to determining that both the electrical detector and the optical detector have been used in the first test, determine a difference in measurement values by comparing at least one first measurement value with at least one determining whether the second test occurs within a predetermined amount of time after the first test; and in response to determining that the second test does not occur within the predetermined amount of time after the first test, controlling the blood analyzer to prepare the first measurement sample for the electrical detector and to use the electrical detector for the second test. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798